DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed January 18, 2022, has been entered.  Claims 1, 5, 7, 9-11 and 13-16 are currently pending in the application.  Claims 2, 4 and 12 have been cancelled.  All previous rejections of claims 2, 4 and 12 have been withdrawn in view of the cancellation of claims 2, 4 and 12.  All previous rejections of claims 1, 5, 7, 9-11 and 13-16 have been withdrawn in view of applicant’s claim amendments.

Reasons for Allowance

Claims 1, 5, 7, 9-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendments to require the gum base to comprise 10 to 60% w/w of the hydrocolloid, and limit the hydrocolloids to croscarmellose sodium and sodium starch glycolate, are considered to overcome the previously applied prior art.  Gebreselassie et al. is removed as prior art, as it fails to teach either of these hydrocolloids.  While Harris et al. does mention croscarmellose sodium for inclusion in a gum base, there is no direction that the croscarmellose sodium be included in the gum base in an amount as claimed.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791